Citation Nr: 0518359	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  04-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than May 11, 
1982 for entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for peripheral neuropathy.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).

Procedural history

The veteran served on active duty from April 1968 to May 
1970.    

In May 1972 the veteran submitted a claim of entitlement to 
service connection for a "nervous condition".  A January 
1975 rating decision denied the veteran's claim.   The 
veteran disagreed with the January 1975 decision and 
initiated an appeal.  In a June 1977 decision, the Board 
denied the veteran's claim of entitlement to service 
connection for a nervous disorder.    

In February 1980, the veteran submitted a statement informing 
the RO that he wanted to "pursue this claim."  On May 11, 
1982, the veteran filed a claim to reopen his previously 
denied claim of entitlement to service connection for a 
nervous condition.  In an April 1985 rating decision the RO 
granted the veteran's claim of entitlement to service 
connection for PTSD, effective May 11, 1982.  

During an August 1998 personal hearing for an issue not 
presently on appeal, the veteran indicated his 
dissatisfaction as to the effective date assigned for his 
service-connected PTSD.  In a September 2002 decision, the 
Board noted that the veteran had raised the earlier effective 
date claim.  The RO denied the claim in an October 2002 
rating decision, as noted above.  The veteran appealed that 
decision.  His appeal was perfected by the timely submission 
of his substantive appeal (VA Form 9) in February 2004.

In June 2005, a motion to advance this case on the Board's 
docket was denied.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2004).

The issue of whether new and material evidence has been 
submitted which is sufficient to reopen a previously denied 
claim of entitlement to service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  The veteran appealed the RO's denial of the veteran's 
original claim of entitlement to service connection for a 
psychiatric disability in January 1975.  In a June 1977 
decision, the Board denied entitlement to service connection 
for PTSD.

2.  An request to reopen the claim for service connection for 
a psychiatric disability was received by VA on February 8, 
1980. 

3.  Service connection was ultimately granted for PTSD, 
effective May 11, 1982.


CONCLUSION OF LAW

The effective date of the grant of service connection for 
PTSD is February 8, 1980. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an effective date earlier than May 11, 
1982 for entitlement to service connection for post traumatic 
stress disorder (PTSD).

The veteran seeks an earlier effective date than the 
currently assigned May 11, 1982 for the grant of service 
connection for PTSD.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The Veterans Claims Assistance Act 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As will be explained below, the facts in this case are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  The Board finds that 
such is the case as to the issue here on appeal.  Application 
of pertinent provisions of the law and regulations will 
determine the outcome.  

In this case, the outcome of the earlier effective date claim 
hinges on the application of the law to evidence which is 
already in the file.  No amount of additional evidentiary 
development would change the outcome of this case; therefore 
no VCAA notice is necessary.  See also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) and Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"].  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2004).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his February 2004 
substantive appeal that he did not want a Board hearing, and 
he has not requested a hearing before the RO.

Pertinent law and regulations

Finality

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1100 (2004); see also 38 U.S.C.A. § 7104(b) (West 2002).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. 
§ 3.157, as in this case, shall be the date of receipt of the 
reopened claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(1)(ii) and (r) (2004).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

As noted in the Introduction above, the veteran filed his 
original claim for service connection for a "nervous 
condition" in May 1972.  [It is clear that "nervous 
condition" meant a psychiatric, not a neurological, 
disability.] The claim was denied by rating action of the RO 
in January 1975.  The veteran perfected an appeal of that 
decision.  In June 1977, the Board denied service connection 
for a nervous disorder.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2004).

There is no communication from the veteran to VA concerning 
his service connection claim in the file until February 1980.  
At that time, the veteran wrote: "Please advise me of the 
reasons for the denial of service-connected disabilities.  I 
want to pursue this claim but don't know what information is 
needed."  In response, the RO issued a letter dated in March 
1980 indicated that service connection for a nervous 
condition was denied by the Board in a June 1977 decision.   
The next correspondence from the veteran was received at the 
RO on April 9, 1980.  The veteran stated that: "I'm waiting 
on records from hospitals for dates and employers statements.  
I plan on having the VFW represent me in this affair.  I'll 
stay in contact with you."

A request to reopen the claim of entitlement service 
connection for a psychiatric disability, referred to as 
"delayed stress disability", was received on May 11, 1982.  
In an April 1985 rating decision, the RO granted service 
connection for PTSD, assigning an effective date of May 11, 
1982.  A 100 percent disability rating is currently assigned, 
effective May 11, 1982.



Analysis

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that February 8, 1980 is the earliest effective date 
assignable for service connection for PTSD as a matter of 
law.

In essence, the veteran contends that the effective date of 
service connection for PTSD should be the date he left 
military service.  However, his original claim in May 1972 
was ultimately denied by the Board in a decision in June 
1977.  At the time, no right to appeal existed.  [That right 
came into existence with the enactment of the Veterans' 
Judicial Review Act (VJRA), Pub. L. No. 100-687, 102 Stat. 
4105 (1988) which created the Court.]  The June 1977 Board 
decision is therefore final.  See 38 C.F.R. § 20.1100 (2004).  
Service connection therefore cannot be assigned before that 
date.

The Board's inquiry is thus limited by operation of law to 
whether a request to reopen the previously denied claim of 
entitlement to service connection for PTSD was filed after 
June 28, 1977, the date of the final Board decision on the 
issue of the veteran's entitlement to service connection for 
a nervous condition, and before the current effective date of 
the award in question, May 11, 1982.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].
  
There is no pertinent communication from the veteran to VA 
after the Board's June 1977 decision until February 1980.  In 
a VA Form 21-4138 dated February 8, 1980, the veteran asked 
for the reasons for  the denial of his claim and stated that 
he wanted to "pursue this claim."  Review of the claims 
folder indicates that the specifically referred to the 
"denial of service-connected disabilities."  In fact, 
service connection had been denied for only one disability, 
the psychiatric disorder.  

The Board interprets that document to be a request to reopen 
the previously-denied claim of entitlement to service 
connection for a psychiatric disability.  Although the 
veteran did not specifically refer to  psychiatric 
disability, the only previously denied claim was for a 
psychiatric problem.  The veteran's communication to VA 
clearly indicated that he wished to pursue that matter.  In 
fact, he so stated in so many words.   The Board thus 
believes that the veteran was seeking to reopen his claim.  
See EF v. Derwinski, 1 Vet. App. 324 (1991) [VA is obligated 
to liberally interpret communications submitted by or on 
behalf of veterans].  The veteran's claim to reopen was 
ultimately granted by the RO, and service connection was 
granted.  The Board therefore concludes that the veteran duly 
filed a request to reopen the previously denied psychiatric 
claim in February 1980.  

The correspondence from the veteran was received at the 
Veterans Assistance Office at the VA Medical Center in 
Vancouver, Washington on February 8, 1980.  It appears to 
have been forwarded to the RO, where it was received on 
February 14, 1980.  Based on this record, the Board finds 
that the proper effective date for the grant of service 
connection for PTSD is February 8, 1980, the date of receipt 
of the veteran's claim to reopen.  See 38 C.F.R. § 3.400(r).

The veteran contends that the date of service connection 
should be in 1970 ("by rights the VA should pay me back to 
August 1970").  To some extent, the veteran appears to be 
raising an argument couched in equity, in that he contends it 
is unfair to deny an earlier effective date for the grant of 
service connection for a psychiatric disability when one has 
existed all along.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 
Thus, the veteran's argument, that it is unfair to deny VA 
benefits for a period when a disability may have been evident 
within the record, cannot be entertained by the Board.  

The veteran has made various other allegations, including 
that his VA claims folder was tampered with.  None of these 
contentions are supported by any objective evidence or cogent 
argument, and all are meritless.  The Board's decision has 
been based on the application of the law to the facts.

ORDER

An effective date of February 8, 1980 is granted for the 
award of service connection for PTSD.  The appeal is allowed 
to that extent.


REMAND

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for peripheral neuropathy.

Factual background

The veteran filed a notice of disagreement to the RO's 
decision not to reopen his previously-denied claim of 
entitlement to service connection for peripheral neuropathy 
in his February 2004 VA substantive appeal for his earlier 
effective date claim.  The RO sent the veteran a letter in 
February 2004, informing him that his effective date appeal 
would be held while certain appellate procedures for the 
peripheral neuropathy claim were completed.  The veteran 
contacted the RO by phone and stated that he wished to 
withdraw his claim to reopen a previously denied claim of 
entitlement to service connection for peripheral neuropathy 
in order for his effective date claim to proceed.  This 
request was not put into writing.

Relevant law

Under 38 C.F.R. § 20.204, in order to withdraw a claim, the 
veteran must submit a written request asking for such.  



Reasons for remand

The Board must contact the veteran to ascertain whether he 
wishes to withdraw his claim to reopen a previously denied 
claim of entitlement to service connection for peripheral 
neuropathy.  If so, the veteran must put his request into 
writing.  If not, a SOC must be issued in regards to that 
claim.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that in these circumstances, where a NOD is filed 
but a SOC has not been issued, the Board must remand the 
claim to the agency of original jurisdiction so that a SOC 
may be issued.

The Board therefore remands this claim to the Veterans 
Benefits Administration (VBA) for the following action:

VBA should contact the veteran and 
ascertain whether he wishes to withdraw 
his claim to reopen a previously denied 
claim of entitlement to service 
connection for peripheral neuropathy.  
If the veteran wishes to withdraw his 
claim, VBA should instruct the veteran 
to place this request into writing.  If 
the veteran indicates that he does not 
wish to withdraw his claim or does not 
respond, VBA should issue a SOC 
pertaining to the issue of whether new 
and material evidence has been received 
which is sufficient to reopen a 
previously denied claim of entitlement 
to service connection for peripheral 
neuropathy.  In connection therewith, 
the veteran and his representative 
should be provided with appropriate 
notice of his appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


